Citation Nr: 1617230	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  11-24 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969, and from June 1977 to May 1996.  He died in October 2008.  The appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  The Waco, Texas Regional Office (RO) currently has jurisdiction over the matter. 

The appellant appeared at a hearing before the undersigned Acting Veterans Law Judge in March 2013.   

In October 2014, the Board remanded the case for further development.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDINGS OF FACT

1.  The Veteran's death certificate indicates that his immediate cause of death was pneumonia, due to chronic lymphocytic leukemia (CLL).  Anxiety was listed as a condition that significantly contributed to the Veteran's death, but was not an immediate cause of death.

2.  At the time of the Veteran's death, service connection was not in effect for any disorder.

3.  The weight of the probative evidence of record does not show that the cause of the Veteran's death was related to his active military service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met. 38 U.S.C.A. §§ 1101, 1112, 1116, 1110, 1310, 5107 (West 2014); 38 C.F.R.               §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard June 2009 letter satisfied the duty to notify provisions, and included a statement of the conditions for which the Veteran was service connected at the time of his death; an explanation of the evidence and information required to substantiate the claim based on a previously service- connected condition; and an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 


VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A.              § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  VA has also obtained the all non-VA treatment records identified by the appellant.  There is no indication that there are any outstanding VA treatment records that are relevant to the appeal, or that there are any relevant records in the possession of the Social Security Administration.

A VA medical opinion, addressing the question of whether a service-connected disability caused or substantially contributed to the Veteran's death, was obtained in December 2014.  The medical opinion is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

II.  Law and Regulations

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312.  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the veteran's death.  38 C.F.R. § 3.312(b), (c).  If the evidence shows that the veteran died of a disorder that was ultimately related to his military service; the requirements do not require a service-connected disability to be the primary cause of death, only to be "etiologically related" or "causally connected."  38 U.S.C.A. § 1310; 38 C.F.R.       § 3.312. 

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, certain chronic diseases, such as malignant tumors, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Moreover, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

III.  Facts

As noted, the Veteran's death certificate reflects that his immediate cause of death was pneumonia, due to CLL.  Anxiety was listed as a contributing factor.   The appellant has presented multiple theories of entitlement to DIC benefits; however, her primary assertion is that the Veteran's CLL first manifested during service, in the form of frequent sinus infections and cervical lymphadenopathy.

A review of the Veteran's service treatment records indicates that the Veteran did have multiple sinus infections and upper respiratory infections during service.  A CBC in December 1976 showed significantly elevated white blood cell counts, which were attributed to an acute case of diarrhea.  A January 1987 CBC showed a normal white blood cell count, as did CBCs in June 1993, October 1993, and September 1994.  A January 1996 CBC, conducted as a result of the Veteran's pending retirement from military service, also showed normal white blood cell counts.  

In 2002, the Veteran began treatment for swollen salivary and cervical lymph nodes, which were initially attributed to sinusitis.  A CBC conducted in July 2002 found that the Veteran was anemic, and that his white blood cell count was significantly elevated at 226,000.  The treating physician examined the blood sample personally and noted "multiple mature lymphocytes of the predominant cell type."  A physical examination showed cervical adenopathy and an enlarged spleen.  The physician noted that the lymphocytosis, lymphadenopathy, splenomegaly and anemia were "consistent with stage III CLL" and that the Veteran's cervical adenopathy "obviously is related to his CLL as opposed to an infection."  

The Veteran was treated for CLL with oral chemotherapy agents.  He was also prescribed multiple other medications, including antibiotics, as a result of a weakened immune system.   In August 2008, he was diagnosed with possible cutaneous T-cell lymphoma.  In September 2009, the Veteran was admitted to a non-VA medical facility for anorexia, failure to thrive and a worsening of bilateral pneumonia, all of which were attributed to his CLL.  

During his hospitalization, the Veteran displayed generalized anxiety, which was treated with anti-anxiety medications.  He also experienced panic attacks on a near-nightly basis.  A psychiatric consultation notes that the Veteran's mental state for the preceding 4 to 5 weeks, as reported by his family, was consistent with depression and anxiety.  The Veteran's family reported a history of phobic behavior centered around the concept of death and dying.  

Despite the efforts of the Veteran's medical team, his bilateral pneumonia continued to worsen, and he died on October [redacted], 2008.

A VA medical opinion as to the etiology of the Veteran's death was obtained in December 2014.  The examining physician reviewed the record in its entirety and provided thorough and detailed findings and rationale. 

The examiner found that the Veteran did not have a hematologic disease during service because multiple CBCs conducted during service were all normal.  In the absence of elevated white blood cell counts, the Veteran's recurrent sinusitis and left submandibular mass, diagnosed in in September 1994, could not be attributed to CLL.  In addition, a January 1998 non-VA CBC, conducted over a year after the Veteran's separation, showed a normal white blood cell count.  On this basis, the examiner found that there was no evidence of a hematological disease during service or within the first post-service year.  The examiner contrasted these findings with the CBC conducted in July 2002, at the time of the Veteran's diagnosis, which showed a white blood cell count of 226,000.  

The Board has considered the appellant's assertions that the Veteran's recurrent sinusitis during service is an early manifestation of CLL.  However, the onset and etiology of cancer falls outside the realm of common knowledge of a lay person.  Id.  The appellant's opinion as to the etiology of the Veteran's CLL is outweighed by the December 2014 VA medical opinion, which is based upon a thorough review of the record and the examiner's own professional judgment.   

The evidence shows that the cancer manifested in 2002, many years after service.  There is no indication that CLL, or any other malignant tumor, manifested to a compensable degree within a year of the Veteran's separation from service.  See 38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, the appellant asserts that the Veteran's CLL is the result of exposure to dioxin-containing herbicides.  CLL is among the diseases that are presumptively linked to such exposure.  38 C.F.R. §§ 3.307, 3.309.   A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

The appellant does not assert, and indeed the record does not reflect, that the Veteran served in the Republic of Vietnam.  Instead, she asserts that the Veteran was exposed to herbicides at Fort Bliss, on tools and equipment returning from Vietnam; or that he was possibly exposed to herbicides while on a mission in South America.  

There is no presumption of herbicide exposure for veterans who did not serve in Vietnam (or for certain time periods in Korea).  There must be evidence of exposure to herbicides outside of Vietnam in order for a Veteran to be entitled to presumptive service connection for the any disease deemed associated with herbicide exposure.  The record does not contain affirmative evidence that the Veteran was exposed to herbicides.  Additionally, the appellant's testimony as to his exposure is not competent lay evidence, as she does not have first-hand knowledge of the chemicals to which the Veteran was exposed during his service.  Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  Service connection as due to herbicide exposure is therefore not warranted.  

The appellant also asserts that the Veteran's CLL may be the result of exposure to microwave radiation from a Vulcan aircraft radar unit.  The Veteran's service records do refer to his being a platoon leader of a Vulcan unit; however, there is no indication that the Veteran was exposed to microwave radiation in this capacity.     Even if such exposure were conceded, according to the December 2014 medical opinion, there is no link between exposure to microwave radiation and the development of CLL.

Finally, the appellant asserts that the Veteran had anxiety disorder during service, which should have been service-connected, and that this disability substantially contributed to his death from pneumonia and CLL.  

The Veteran's service treatment records are devoid of any mention of anxiety or depression.  These disorders are not noted on his separation examination.  There is no indication that the Veteran received psychiatric treatment for many years after his separation from service.  

The appellant is competent to report that the Veteran displayed unusual psychiatric symptoms during his service, and that he had a phobia of death and dying.  However, the etiology of anxiety disorder or depressive disorder falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Therefore, her assertion that the Veteran's anxiety disorder and depressive disorder began during his service is not probative.  

Even if service connection could be established for anxiety disorder, the evidence does not support a conclusion that there was a causal connection between the anxiety and the Veteran's death.  38 C.F.R. § 3.312(b), (c).  Although anxiety was listed on the Veteran's death certificate as a "significant condition contributing to death, but not resulting in the underlying cause" of death, the Board finds that this notation shows only that the anxiety casually shared in producing death.   Id.  In addition, the December 2014 VA examiner noted that the Veteran's anxiety did not substantially contribute to his death.  This finding correlates with the medical records which attribute the Veteran's death to pneumonia and CLL, with no discussion of any adverse effects caused by the Veteran's anxiety symptoms.  

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for the cause of the Veteran's death is not warranted.


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


